                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                        )
IN RE: DIISOCYANATES                    )   Master Docket Misc. No. 18-1001
ANTITRUST LITIGATION                    )
                                        )   MDL No. 2862
This Document Relates to: ALL ACTIONS   )
                                        )


BRIEF IN SUPPORT OF APPOINTMENT OF COHEN MILSTEIN SELLERS & TOLL
              AS INTERIM LEAD COUNSEL FOR PLAINTIFFS
       While many fine law firms represent plaintiffs in this matter, Cohen Milstein Sellers &

Toll PLLC (“Cohen Milstein”) is “best able to represent the interests of the [proposed] class.” See

Fed. R. Civ. P. 23(g)(2). In the Urethanes Antitrust Litigation, No. 04-1616 (D. Kan.), Cohen

Milstein served as co-lead counsel for a class alleging price-fixing of the very same products at

issue here, against several of the same defendants: Dow, BASF, Huntsman, and Bayer. In

Urethanes, Cohen Milstein obtained $139 million in pre-trial settlements; successfully tried the

case against Dow; obtained a $1.06 billion judgment against Dow after trial; prevailed on appeal

in the Tenth Circuit; and settled the case against Dow for $835 million while Dow’s petition for

certiorari was pending. All told, Cohen Milstein recovered $974 million for the class in Urethanes,

while gaining unparalleled knowledge of the products, markets, and defendants at issue both in

that case and in this one. Cohen Milstein is, therefore, best positioned to litigate this case

effectively and efficiently on behalf of the proposed class.

                                          ARGUMENT

       Courts appointing interim class counsel under Rule 23(g)(3) analyze the same factors

applicable to selection of class counsel under Rule 23(g)(1). In re Remicade Antitrust Litig., Civ.

No. 17-4326, 2018 WL 514501 (E.D. Pa. Jan. 23, 2018). “If more than one adequate applicant

seeks appointment, the court must appoint the applicant best able to represent the interests of the

class.” Fed. R. Civ. P. 23(g)(2). Here, that applicant is Cohen Milstein.

       In appointing lead counsel, Rule 23(g)(1)(A) directs the court to consider:

       (i) the work counsel has done in identifying or investigating potential claims in the action;
       (ii) counsel’s experience in handling class actions, other complex litigation, and the types
       of claims asserted in the action;
       (iii) counsel’s knowledge of the applicable law; and
       (iv) the resources that counsel will commit to representing the class.
        In addition, the court “may consider any other matter pertinent to counsel’s ability to fairly

and adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B). Here, the Court

has identified “lead counsel, MDL, and trial experience” as factors to be considered. In re

Diisocyanates Antitrust Litig., MDL No. 2862 (W.D. Pa. Oct. 30, 2018), at ¶ 13.

        Cohen Milstein has done significant work in investigating the claims in this action: we

dispatched investigators to interview potential witnesses and collect information bearing on

Plaintiffs’ claims; we thoroughly researched market conditions to consider alternative explanations

for the price increases at issue; and we retained Info Tech Consulting, the same experts retained in

the Urethanes litigation, to further analyze the markets for TDI and MDI and inform the drafting

of the Complaint on behalf of our client, Era Polymers. We also applied the knowledge of these

products, markets, and defendants that we acquired in litigating Urethanes to help us better

understand the facts underlying this case.1

        Cohen Milstein has unsurpassed experience in litigating antitrust class actions on behalf of

plaintiffs; for more than 45 years, Cohen Milstein has been one of the nation’s leading plaintiffs’

class action firms, recovering billions of dollars for the classes we have represented. See generally

Firm Resume, Ex. A.2 We have earned numerous accolades for our work in antitrust litigation,

including:

    •   The National Law Journal’s “Finalist – Elite Trial Lawyers – Antitrust” (2018)
    •   The National Law Journal’s “Winner – Elite Trial Lawyers – Antitrust” (2016)
    •   The Legal 500’s “Leading Plaintiff Class Action Antitrust Firm” (2010-2018)
    •   Law 360’s “Competition Practice Group of the Year” (2016)
    •   National Law Journal’s Plaintiffs’ Hot List (2011-2013, 2015-2016)


1
  Three of the Cohen Milstein lawyers assigned to this case played central roles in Urethanes:
Richard Koffman was co-lead counsel for the plaintiff class in Urethanes, and Sharon Robertson
and Laura Alexander were key members of the plaintiffs’ trial team.
2 Exhibit A contains the profiles of the Cohen Milstein lawyers assigned to this case. A listing of

all Cohen Milstein attorneys can be found at www.cohenmilstein.com.

                                                  2
   •   Law360’s “Most Feared Plaintiffs Firm” (2013-2015)

       Most importantly, Cohen Milstein has unique experience successfully litigating and trying

antitrust claims involving the very same products and defendants at issue in this case. In

Urethanes, Cohen Milstein served as co-lead counsel in a case alleging price fixing of MDI and

TDI (the products at issue here), as well as polyether polyols and polyether polyol systems. The

defendants in Urethanes included Dow, BASF, Huntsman, and Bayer, all of which are likewise

defendants here. After settling with BASF, Huntsman, and Bayer for a total of $139 million, Cohen

Milstein and its co-counsel went to trial against Dow, winning a jury verdict of more than $400

million and a judgment of $1.06 billion after trebling and offsets for the pretrial settlements. The

Tenth Circuit affirmed the judgment, and the plaintiffs settled with Dow for $835 million while

Dow’s petition for certiorari was pending, yielding a total recovery of $974 million. In the course

of securing that recovery (and the largest jury verdict ever in a price-fixing case), Cohen Milstein

acquired a vast wealth of knowledge regarding the manufacture, marketing, and pricing of MDI

and TDI – knowledge that the other plaintiffs’ firms in this case simply cannot match.

       With more than 90 lawyers in six cities, and one of the largest plaintiffs’ antitrust practices

in the U.S., Cohen Milstein possesses resources superior to those of other plaintiffs’ firms. We

will not hesitate to commit those resources to benefit the class. In his July 29, 2016 Order granting

final approval of the Urethanes settlement with Dow, the Honorable John W. Lungstrum of the

District of Kansas commended our efforts on behalf of the class:

       [C]ounsel achieved incredible success on the merits of the claims. . . . Liability on these
       claims was far from certain, and thus the case presented a great deal of risk, as counsel was
       required to advance all expenses and attorney time to litigate a hard fought case against
       highly experienced opposing counsel hired by a defendant with ample resources. . . . In
       almost 25 years of service on the bench, this Court has not experienced a more remarkable
       result.




                                                 3
       Urethanes was no anomaly: Cohen Milstein, as lead or co-lead counsel, has frequently

obtained outstanding results on behalf of antitrust plaintiffs. A few recent examples include In re

Domestic Drywall Antitrust Litigation (2018) ($190 million in settlements); In re Lidoderm

Antitrust Litigation (2018) ($104.75 million in settlements); In re Dental Supplies Antitrust

Litigation (2018) ($80 million in settlements, pending court approval); In re Animation Workers

Antitrust Litigation (2017) ($168.5 million in settlements); In re Electronic Books Antitrust

Litigation (2014) ($566 million in settlements); and In re Plasma-Derivative Protein Therapies

Antitrust Litigation (2014) ($128 million in settlements).

       Cohen Milstein’s team in this matter includes three highly experienced antitrust litigators

and a promising junior associate. Richard Koffman, a former Senior Trial Attorney in the DOJ’s

Antitrust Division who served as co-lead counsel in both Urethanes and Plasma-Derivative

Protein Therapies, has been repeatedly recognized as one of the nation’s top plaintiffs’ antitrust

lawyers. He was named Law360’s Competition Law MVP in 2016; was inducted into The Legal

500 Hall of Fame in 2017, after being recognized by The Legal 500 every year since 2010 as one

of the top plaintiffs’ class action antitrust litigators; and was named one of the world’s leading

plaintiffs’ competition lawyers by Global Competition Review from 2016-2018.

       Sharon Robertson served on the trial teams in Urethanes and In re Nexium Antitrust

Litigation, and as co-lead counsel in Lidoderm. In 2017 and 2018, The Legal 500 selected her as a

“Next Generation Lawyer,” an honor bestowed upon only ten lawyers under the age of 40. The

New York Law Journal (2018), Law360 (2018), and Super Lawyers (2014-2016) all recognized

Ms. Robertson as a Rising Star; and Benchmark Litigation included her on its 2018 “40 & Under

Hot List.” In 2017, Law360 recognized Ms. Robertson as one of a few female litigators to secure

leadership roles in high-profile MDLs. And, just this month, the American Antitrust Institute



                                                 4
recognized her for “Outstanding Antitrust Litigation Achievement by a Young Lawyer” for her

role in securing one of the largest recoveries in a federal indirect purchaser generic suppression

case in over a decade.

       Laura Alexander also has significant trial experience. In Urethanes, Ms. Alexander

prepared several of the key witnesses to testify, and took the lead on crafting a strategy to defeat

defendants’ multiple attempts to de-certify the class. She also played a prominent role at trial in

Ideker Farms, Inc., et al. v. United States, a Fifth Amendment “takings” case in the U.S. Court of

Federal Claims. In that trial, which resulted in a liability verdict for the plaintiffs (with damages

to be tried at a later date), Ms. Alexander co-presented opening and closing statements and cross-

examined critical fact witnesses, including government scientists and top-level administrators.

Super Lawyers recognized her as a “Rising Star” each year from 2014-2018.3

                                          CONCLUSION

       For the reasons set forth above, Cohen Milstein respectfully requests appointment as

interim lead counsel for the proposed class. If the Court is inclined to appoint more than one interim

lead counsel, Cohen Milstein respectfully requests that the Court also appoint Hagens Berman

Sobol Shapiro LLP, an excellent and highly experienced plaintiffs’ antitrust firm with which

Cohen Milstein has co-led several significant antitrust class actions, including In re Animation

Workers Antitrust Litigation; In re Electronic Books Antitrust Litigation; and In re Resistors

Antitrust Litigation. Finally, Cohen Milstein supports the appointment of the prominent Pittsburgh

firm of Carlson Lynch Sweet Kilpela & Carpenter LLP as liaison counsel for Plaintiffs.




3
 Courtney Elgart joined Cohen Milstein in 2018, following clerkships with Judge Guido Calabresi
of the U.S. Court of Appeals for the Second Circuit and Judge Richard Andrews of the U.S. District
Court for the District of Delaware. Ms. Elgart earned her J.D., magna cum laude and Order of the
Coif, from Georgetown University Law Center in 2016.

                                                  5
Dated: November 19, 2018       Respectfully submitted,

                               /s/ Sharon K. Robertson
                               Sharon K. Robertson
                               COHEN MILSTEIN SELLERS &
                               TOLL PLLC
                               88 Pine Street, 14th Floor
                               New York, NY 10005
                               (212) 838-7797
                               (212) 838-7745
                               srobertson@cohenmilstein.com

                               Richard A. Koffman
                               Laura Alexander
                               Courtney Elgart
                               COHEN MILSTEIN SELLERS &
                               TOLL PLLC
                               1100 New York Ave. NW, Ste. 500
                               Washington, DC 20005
                               (202) 408-4600
                               (202) 408-4699
                               rkoffman@cohenmilstein.com
                               lalexander@cohenmilstein.com
                               celgart@cohenmilstein.com

                               Counsel for Plaintiff Era Polymers
                               Proprietary Limited




                           6
                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, a copy of the foregoing Brief in Support of

Appointment of Cohen Milstein Sellers & Toll as Interim Lead Counsel for Plaintiffs was

filed electronically. Service of this filing will be made on all ECF-registered counsel by

operation of the U.S. District Court for the Western District of Pennsylvania’s electronic filing

system.

                                                             /s/ Sharon K. Robertson
                                                             Sharon K. Robertson




                                                 7
